IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                        Assigned On Briefs November 23, 2010

        STATE OF TENNESSEE v. JUAN MANUEL CORONADO, II

               Direct Appeal from the Circuit Court for Blount County
                       No. C-15330    David R. Duggan, Judge




                  No. E2010-01058-CCA-R3-CD - Filed March 1, 2011


Upon finding a violation of probation, the trial court revoked the probationary sentence the
appellant, Juan Manuel Coronado, II, was serving for a rape conviction and ordered him to
serve his original eight-year sentence in the Tennessee Department of Correction. On appeal,
the appellant contends that the trial court erred in revoking his probation and in ordering him
to serve his sentence in confinement. Upon review, we affirm the judgment of the trial court.


 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court is Affirmed.

N ORMA M CG EE O GLE, J., delivered the opinion of the court, in which D AVID H. W ELLES, J.,
joined. D. K ELLY T HOMAS, J R., J., not participating.

J. Liddell Kirk, Knoxville, Tennessee (on appeal), and Mack Garner, Maryville, Tennessee
(at trial), for the appellant, Juan Manuel Coronado, II.

Robert E. Cooper, Jr., Attorney General and Reporter; Matthew Bryant Haskell, Assistant
Attorney General; Michael L. Flynn, District Attorney General; and Tammy Harrington,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                         OPINION

                                  I. Factual Background

       The record reflects that on April 4, 2005, the Blount County Grand Jury returned an
indictment charging the appellant with rape of a child. On January 31, 2006, the appellant
entered a guilty plea to the amended charge of rape, with an agreed sentence of eight years.
The court granted the appellant a sentence of split confinement, with one year to be served
in jail and the remainder on probation.

       On August 20, 2007, a warrant was issued, alleging the appellant violated the terms
of probation. The warrant was later dismissed. At a hearing on October 27, 2007, the
appellant stipulated that he violated his probation by being arrested for public intoxication,
using an intoxicating substance, and failing to identify himself as a sex offender. Based upon
that violation, the appellant was ordered to serve fifteen days in confinement before being
returned to probation.

       Thereafter, another violation warrant was issued. At a May 3, 2010 probation
revocation hearing, the parties stipulated that on February 8, 2010, the Knoxville Police
Department came into contact with the appellant; on that occasion, he smelled of alcohol and
admitted he had been using alcohol. Additionally, the parties stipulated that the appellant had
not been staying at the residence listed on the sex offender registry and that he had failed to
regularly pay his court costs. The parties also stipulated that on February 4, 2010, the
appellant tested positive for oxycontin and that on February 7, 2010, he went to a bar.

       At the hearing, the appellant testified that he was twenty-four years old and that he had
a general equivalency diploma (GED). He said that as a teenager he had a computer store
and had worked in retail. He said that his rape conviction stemmed from an occasion when
he and a friend came to Tennessee from Georgia to meet some sixteen-year-old girls. After
spending the night in a motel with the girls, they learned the girls were twelve years old.

        The appellant said he tried to abide by all of the rules of probation. He stated that
after his previous violation, his probation officer placed him on “elevated probation” and
required him to meet with her once or twice a month. He said that his last employment was
at IHOP and that he was fired after the previous probation violation. He maintained that
although he applied for jobs on a weekly basis, he had been unable to find employment for
over a year. He stated that he applied to work for a cellular telephone dealership located in
Foothills Mall but that his probation officer said the job was not suitable because too many
children were at the mall. The appellant said he lived at a Budget Inn on Alcoa Highway and
that his father gave him money for rent.

      The appellant explained that he tested positive for oxycontin because he had a
headache and took a pill that was offered by a man who also lived at the Budget Inn. He
acknowledged that taking an unknown pill from someone who was not a doctor was “shady”;
however, he stated that the pill cured his headache and did not make him “high.”




                                              -2-
       The appellant said that after he tested positive for oxycontin, his probation officer said
she would probably issue a violation warrant against him. Thereafter, the appellant went to
Applebee’s Restaurant on Super Bowl Sunday. He had two beers, thinking that he “might
as well drink” if he were going to be sent back to jail.

         After the game ended at 9:00 p.m., the appellant’s curfew, he decided to drive to a bar
in Knoxville. He maintained that he was not intoxicated but acknowledged he “did have a
little bit of a buzz [which] definitely affected [his] judgment.” The appellant paid a flat rate
entitling him to drink all the beer he wanted before the bar closed at 4:00 a.m. He said that
when the bar closed, he was very intoxicated and knew he was incapable of driving home.

        He stated that he stayed in his car until about 8:00 or 8:30 a.m. when he felt capable
of driving. He became ill while driving and pulled over until his nausea passed. His vehicle
got stuck in the grass, and he hailed a Knoxville Police officer for assistance. The officer
told the appellant that he smelled of alcohol and asked if he had been drinking. The appellant
did not admit drinking alcohol and told the officer that he had been around other people who
had been using alcohol. The officer administered field sobriety tests, which the appellant
passed. Regardless, the appellant disclosed that he was a sex offender serving a probationary
sentence. The officer called the appellant’s probation officer and gave the telephone to the
appellant so he could disclose that he had been drinking alcohol.

       The appellant said that he had been on probation for three or four years and had
become “complacent.” He stated that he tried to “[p]retend [n]ormal” as if he were not on
probation. He said he had forgotten how horrible incarceration was. He maintained that he
intended to marry his girlfriend and that he would strictly follow the rules of probation if he
were granted another probationary sentence.

       The appellant’s girlfriend, Adrian Alexander, testified that she was a senior in college.
She said that she and the appellant planned to marry. She said the appellant did not drink or
do drugs. She stated the appellant was honest “to a fault.”

       At the conclusion of the hearing, the trial court found that the stipulated facts proved
the appellant’s violation of probation. Additionally, the court found that after his previous
violation, the appellant again failed to abide by the terms of probation. Accordingly, the
court ordered the appellant to serve his original sentence in confinement. On appeal, the
appellant challenges the revocation and the trial court’s failure to grant the appellant another
alternative sentence.

                                         II. Analysis



                                               -3-
       Generally, probation revocation rests in the sound discretion of the trial court and will
not be overturned by this court absent an abuse of that discretion. State v. Leach, 914
S.W.2d 104, 106 (Tenn. Crim. App. 1995). An abuse of discretion exists when “the record
contains no substantial evidence to support the trial court’s conclusion that a violation has
occurred.” State v. Conner, 919 S.W.2d 48, 50 (Tenn. Crim. App. 1995).

        At the hearing, the appellant stipulated that he violated probation by using alcohol,
failing to stay at the residence listed on the sex offender registry, failing to regularly pay his
court costs, and testing positive for oxycontin. Accordingly, the trial court did not abuse its
discretion in revoking the appellant’s probation.

        Upon revoking probation, the trial court had the authority to order the appellant to
serve his original sentence in confinement. See Tenn. Code Ann. §§ 40-35-310 and -311(e);
State v. Mitchell, 810 S.W.2d 733, 735 (Tenn. Crim. App. 1991). This court has repeatedly
cautioned that “an accused, already on probation, is not entitled to a second grant of
probation or another form of alternative sentencing.” State v. Jeffrey A. Warfield, No.
01C01-9711-CC-00504, 1999 WL 61065, at *2 (Tenn. Crim. App. at Nashville, Feb. 10,
1999); see also State v. Timothy A. Johnson, No. M2001-01362-CCA-R3-CD, 2002 WL
242351, at *2 (Tenn. Crim. App. at Nashville, Feb. 11, 2002). Therefore, the trial court did
not err in ordering the appellant to serve his original sentence in confinement.

                                       III. Conclusion

       We conclude that the trial court did not abuse its discretion in revoking the appellant’s
probation or in ordering him to serve his original sentence in confinement. Accordingly, we
affirm the judgment of the trial court.

                                                     ___________________________________
                                                     NORMA McGEE OGLE, JUDGE




                                               -4-